DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-18 are objected to because of the following informalities:  
Claim 13, ll. 3: the phrase “the number of bytes per pixel” is suggested to be changed to -- a number of bytes per pixel --.  This issue is present in claims 14-18.
Ll. 5: the phrase “the number of consecutive issuance of the plurality of access requests” is suggested to be changed to -- a number of consecutive issuance of a plurality of access requests --.  This issue is present in claims 14-18.
Ll. 10: the phrase “the data storage size” is suggested to be changed to -- a data storage size --.  This same issue is present in claims 14-18.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the shift process" in 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this phrase to -- a shift process --.  Claims 19 and 20 have the same issues in lines 8 and line 1 on page 37 respectively.  Claims 2-18 are rejected based on their dependency.

Claim 13 recites the limitation "the number of bytes" in line 3, “the number of consecutive issuance of the plurality of access requests” in line 5 and “the data storage size” in line 10.  There is insufficient antecedent basis for these limitations in the claim.    It is suggested to change the phrases to -- a number of bytes --, -- a number of consecutive issuance of a plurality of access requests --, and -- a data storage size --.  These same issues are present in claims 14-18 and are rejected based on the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit (or processing means), storage unit (or storage means) and converting unit (or converting means) in claim 1, 3-6, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 19 and 20 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Itou (US Pub 2014/0268253).

Re claim 1: Itou discloses an image processing apparatus comprising: 
(interpretation: the sub-scanning direction shift processing module executes the sub-scanning direction shift process by using an image processing line buffer which is included in the DRAM, which is disclosed on pages 6, 7 and 10.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that shifts a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85].); 

[0067] FIG. 5 shows the extracted circuit configuration for carrying out the writing and reading control for the PC-interval delay memory 20Y for storing the Y color image data in the image processing circuit 21. In the image processing circuit 21, the circuit shown in FIG. 5 is provided for each color component. The above circuits corresponding to the respective colors carry out the same operation except the timing of reading the image data. Therefore, for the purpose of the explanation thereof, in this embodiment, the circuit for reading and writing the Y color image data will be explained. In the following explanation of the above circuit, the character "Y" indicating the Y color is omitted from the numeral references. Further, the side on which the image data is written in the PC-interval memory 20 is referred to as "front side". The side on which the image data is read from the PC-interval memory 20 is referred to as "rear side". 
[0068] The extracted circuit shown in FIG. 5 comprises a frequency conversion FIFO (front) 41 and a frequency conversion FIFO (rear) 42 which are FIFO memories for carrying out the frequency conversion between the image processing clock and the memory clock. The image data is written in the frequency conversion FIFO (front) 41 sequentially from the memory control/image editing circuit 14 in synchronization with the image processing clock. 


[0072] FIG. 6 shows the detail of the structure of the PC-interval delay control circuit 43. The PC-interval delay control circuit 43 comprises a timing adjustment circuit 51, a front side FIFO control circuit 52, a rear side FIFO control circuit 53, an output selector 54, a rear V-Valid control circuit 55, a rear H-Valid control circuit 56, a rear H-Sync control circuit 57 and an address control circuit 58. In FIG. 6, the memory controller 44 shown in FIG. 5 is integrated into the PC-interval delay control unit 43. As shown in FIG. 5, the memory controller 44 may be provided out of the PC-interval delay control unit 43. 

[0073] The image data (ID), the skew correction data (SCD) and each signal of the front V-Valid (FVV), the front H-Valid (FHV), the front H-Sync (FHS), the rear V-Valid trigger (RVV trigger) and the rear H-Sync trigger (RHS trigger) are input to the PC-interval delay control unit 43.

[0074] The front V-Valid is used to store the input image data in the PC-interval delay memory 20, and is a signal indicating the valid period of the input image data in the sub-scanning direction. The front H-Valid is used to store the input image data in the PC-interval delay memory 20, and is a signal indicating the valid period of the input image data in the main scanning direction. The front H-Sync is used to store the input image data in the PC-interval delay memory 20, and is a synchronization signal for recognizing the top position of each line of the input image data in the main scanning direction. The skew correction data is data indicating the skew/bow correction amount. For example, the skew correction data indicates the shift amount in the sub-scanning direction.



a storage unit (interpretation: data is stored in a storage area of the DRAM from a row buffer, which is disclosed on pages 12 and 13.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that stores the plurality of pieces of pixel data (e.g. the PC-interval delay memory (20) is used to store the image data that are corrected, which is disclosed in ¶ [69], [74] and [85] above.); and 
(interpretation: the addresses of the plural pieces of pixel data are converted by the address conversion section in the sub-scanning direction shift process, which is disclosed on pages 6 and 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that converts addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of the shift process are stored in a cache memory used by the storage unit at once (e.g. the address selector is used to convert addresses input from the control circuits when the sub scanning pixels are to be corrected, which is disclosed in ¶ [78]-[80].  The addresses are stored in the memory controller (44) and sent to the delay memory, which is disclosed in ¶ [69] above, [79]-[81].).  

[0078] FIG. 7 shows the internal structure of the address control circuit and the peripheral circuit thereof. The front HV count VV count 62 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is input to the front data control circuit 61, in accordance with the data enable, the front V-Valid and the front H-Valid. At this time, in accordance with the skew correction data (for writing) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output.
[0079] The address selector 63 has the function for converting the address input from the front HV count VV count 62 (changing the position of each bit). That is, the address selector 63 has the function for carrying out the address mapping which will be described later. 
[0080] The rear HV count VV count 65 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is output from the rear data control circuit 64, in accordance with the data 
[0081] The skew correction data is previously prepared and is stored in the storing unit 13. The CPU 11 reads out the skew correction data and sets the skew correction data to the image processing circuit 21 or notifies the image processing circuit 21 of the skew correction data. The address control circuit 58 instructs the memory controller 44 to carry out or not to carry out the burst transfer successively in the multibank operation which will be explained. The address control circuit 58 and the memory controller 44 have the function as the access executing unit for executing the writing or the reading of one line of image data in the main scanning direction by carrying out the burst transfer multiple times successively in the multibank operation.

Re claim 2: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, 
wherein in a process of writing the predetermined number of pieces of pixel data to the storage unit, storing data in the cache memory and sweeping out the data from the cache memory are not performed a plurality of times (e.g. the invention discloses writing data in the delay memory (20) by writing data in a unique memory area, which is disclosed in ¶ [102]-[105].  As seen in figure 13, data is written in unique bank addresses and are read from these same bank addresses without re-accessing the same bank address, which is disclosed in ¶ [107]-[110].).  


[0103] In detail, the bits [0-1] of the main scanning address are assigned to the bits [0-1] of the column address of the memory. The bits [2-4] of the main scanning address are assigned to the bits [0-2] of the bank address of the memory. The bits [5-12] of the main scanning address are assigned to the bits [2-9] of the column address of the memory. Further, the bits [0-12] of the sub-scanning direction are assigned to the bits [0-12] of the row address. That is, the address selector 63 and the address selector 66 have the function as the address mapping unit for assigning the main scanning address indicating the pixel position in the main scanning direction of the two-dimensional image in which the pixels are arranged in the main scanning direction and in the sub-scanning direction, and the sub-scanning address indicating the pixel position in the sub-scanning direction, to the column address, the row address and the bank address of the PC-interval delay memory 20. Further, in the second type, each of the address selector 63 and the address selector 66 assigns the lower N bits (in case of this example, 2) for indicating the address corresponding to the burst size among the main scanning address, to the lower bits [0-1] of the column address. Each of the address selector 63 and the address selector 66 assigns the predetermined number of bits (in case of this example, 3 bits) which are arranged successively to the upper bit side of the above lower N bits among the main scanning address, to the bank address [0-2]. Further, the bit [13] of the sub-scanning address is assigned to the chip select. The bit [14] of the sub-scanning address is not used. 
[0104] When the address assignment (mapping) is carried out as described above, the bank address is changed every when the main scanning address is increased by "4". As described above, even 

[0105] Like the first type, the burst size is set in accordance with the minimum number (referred to as the amount of alignment) of the successive pixels in the main scanning direction, which are shifted in the sub-scanning direction by the same shift amount when the skew/bow is corrected. In this example, because the data width for storing the data having four pixels (2.times.2 pixels packing) is provided for one address, the amount of alignment is 16 pixels. The skew/bow correction can be carried out by changing the position in the sub-scanning direction by the unit of 16 pixels which are arranged successively in the main scanning direction. 
[0106] The contents of the skew correction, which are shown in the upper portion of FIG. 12, are set as the skew correction data. For example, as the skew correction data, each shift amount of the blocks in the sub-scanning direction, which are arranged in the main scanning direction from the leading data to the trailing data, is registered. The front HV count VV count 62 shifts the sub-scanning address in accordance with the skew correction data. 
[0107] FIG. 13 shows the positions of the image data on the memory and the contents of the burst transfer for writing the data in the memory, in case that one line of the image data in the main scanning direction is written while the line position is moved in the sub-scanning direction according to the address mapping shown in FIG. 12, in order to correct the skew/bow. Each box (block) shown in FIG. 13 is equivalent to the area having one pixel in the sub-scanning direction and the burst length in the main scanning direction (in this example, 16 pixels). The above block indicates the minimum unit of the burst transfer. 

[0109] In the second type, the change of the bank is necessarily caused every when the burst transfer having the burst length corresponding to the amount of alignment is carried out. Unlike in case of the first type, the circuit or the processing for judging whether the sub-scanning address is changed when the image data is written to the next block in the main scanning direction, is not required. On the other hand, because the burst transfer cannot be carried out successively in the main scanning direction, the improvement in the performance of the image forming apparatus is limited. 

[0110] In the second type, the burst size in the reading of the image data from the memory is the same as the burst size in the writing of the image data in the memory.



    PNG
    media_image1.png
    587
    473
    media_image1.png
    Greyscale


Re claim 3: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, wherein the converting unit converts addresses of the plurality of pieces of pixel data such that the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory (e.g. the bank addresses where the addresses are converted and stored are in a consecutive manner, which is disclosed in ¶ [106] and [107] above.  The size of 

[0022] Preferably, the burst size in reading of the image data from the SDRAM is same as the burst size in writing of the image data in the SDRAM. 
[0023] Preferably, the burst size in reading of the image data from the SDRAM is different from the burst size in writing of the image data in the SDRAM. 
[0024] Preferably, the address mapping unit assigns lower n bit(s) for indicating the address corresponding to the burst size in the writing of the image data among the main scanning address, to bit(s) which are a part of the bank address, the n being a positive integer,

  
Re claim 4: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 2, wherein the converting unit converts addresses of the plurality of pieces of pixel data such that the predetermined number of pieces of pixel data are included in a data string of consecutive addresses with a size which is not more than a data storage size of the cache memory (e.g. the bank addresses where the addresses are converted and stored are in a consecutive manner, which is disclosed in ¶ [106] and [107] above.  The size of the burst is the 16 pixels, which is the minimum burst size and not greater than the size of the memory area, which is disclosed in ¶ [22]-[24] and [107] above.).  

Re claim 5: The teachings of Itou are disclosed above. 


[0053] The image data fetched from the scanner I/F 17 is a color image data having the data including color components R (red), G (green) and B (blue) and the attribute information A. The image data fetched from the controller I/F 19 is a color image data having the data including color components Y (yellow), M (magenta), C (cyan) and K (black) and the attribute information A. Both of the image data are bitmap type of image data in which pixels are arranged in the main scanning direction and in the sub-scanning direction which is perpendicular to the main scanning direction so as to form a matrix.

[0078] FIG. 7 shows the internal structure of the address control circuit and the peripheral circuit thereof. The front HV count VV count 62 generates the main scanning address and the sub-scanning address indicating the pixel position of the image data in one page, which is input to the front data control circuit 61, in accordance with the data enable, the front V-Valid and the front H-Valid. At this time, in accordance with the skew correction data (for writing) input from the outside, the sub-scanning address is increased or decreased, and the sub-scanning address indicating the position of the shifted pixel is output. 
[0079] The address selector 63 has the function for converting the address input from the front HV count VV count 62 (changing the position of each bit). That is, the address selector 63 has the function for carrying out the address mapping which will be described later. 


Re claim 6: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 4, wherein the converting unit executes a process of rearranging the plurality of pieces of pixel data by converting addresses of the plurality of pieces of pixel data which are arranged in a matrix (e.g. when increasing or decreasing the pixel location address in the sub-scanning direction, the addresses are re-arranged to account for the skew correction, which is disclosed in ¶ [78]-[80] above.  The pixels are arranged in a matrix, which is disclosed in ¶ [53] above.).  

Re claim 7: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 1, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained 

Re claim 8: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 2, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 9: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 3, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 10: The teachings of Itou are disclosed above. 


Re claim 11: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 5, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained in ¶ [107]-[109] above.  The same data is read in the same manner of reading from consecutive bank address areas, which is disclosed in ¶ [110] above.).  

Re claim 12: The teachings of Itou are disclosed above. 
Itou discloses the image processing apparatus according to claim 6, wherein in a case of issuing a write request of pixel data to be stored in the cache memory, a plurality of access requests corresponding to the predetermined number of pieces of pixel data are collected and issued consecutively (e.g. the pixel data is written in the multi-banks in a consecutive manner, which is seen by the address locations in figure 13 and explained 

Re claim 13: The teachings of Itou are disclosed above.
The image processing apparatus according to claim 7, 
wherein a block size is determined by the number of bytes per pixel, a minimum correction unit for the shift process, and the number of consecutive issuance of the plurality of access requests which are consecutively issued, and 
wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than the data storage size of the cache memory.  

Re claim 14: The teachings of Itou are disclosed above.
The image processing apparatus according to claim 8, wherein a block size is determined by the number of bytes per pixel, a minimum correction unit for the shift process, and the number of consecutive issuance of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than the data storage size of the cache memory.  

Re claim 15: The teachings of Itou are disclosed above.


Re claim 16: The teachings of Itou are disclosed above.
The image processing apparatus according to claim 10, wherein a block size is determined by the number of bytes per pixel, a minimum correction unit for the shift process, and the number of consecutive issuance of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than the data storage size of the cache memory.  

Re claim 17: The teachings of Itou are disclosed above.
The image processing apparatus according to claim 11, wherein a block size is determined by the number of bytes per pixel, a minimum correction unit for the shift process, and the number of consecutive issuance of the plurality of access requests which are consecutively issued, and wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number 

Re claim 18: The teachings of Itou are disclosed above.
The image processing apparatus according to claim 12, wherein a block size is determined by the number of bytes per pixel, a minimum correction unit for the shift process, and the number of consecutive issuance of the plurality of access requests which are consecutively issued, and  wherein the number of consecutive issuances is set to satisfy a constraint condition that a data size determined by a maximum number of lines which is a processing range of the shift process and the block size is not more than the data storage size of the cache memory.  

Re claim 19: Itou discloses a non-transitory computer readable medium storing a program causing a computer to realize: 
a function of shifting a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85] above.); and 
a function of converting addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which is a unit of processing of the shift process is stored in a cache memory of a storage unit at once (e.g. the address selector is used to convert addresses input from the control circuits when the sub 

Re claim 20: Itou discloses an image processing apparatus comprising: 
processing means for shifting a plurality of pieces of pixel data so as to suppress deviation in a sub-scanning direction at the time of image formation (e.g. the image processing unit (21) contains a PC interval display control circuit that performs the skew /bow correction of the image data in the sub-scanning direction, which is disclosed in ¶ [67]-[69] and [85] above.); 
storage means for storing the plurality of pieces of pixel data (e.g. the PC-interval delay memory (20) is used to store the image data that are corrected, which is disclosed in ¶ [69], [74] and [85] above.); and 
converting means for converting addresses of the plurality of pieces of pixel data such that a predetermined number of pieces of pixel data which are a unit of processing of the shift process are stored in a cache memory used by the storage unit at once (e.g. the address selector is used to convert addresses input from the control circuits when the sub scanning pixels are to be corrected, which is disclosed in ¶ [78]-[80] above.  The addresses are stored in the memory controller (44) and sent to the delay memory, which is disclosed in ¶ [69] and [79]-[81] above.).  


Allowable Subject Matter
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The block size being determined based on the three different factors in claim 13 was not found in any prior art searched and/or cited.  Claims 14-18 have the same limitations as claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Houki discloses correction of pixels in the sub scanning direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672